DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks of 4/18/2022, with respect to the 35 U.S.C. § 103 rejections of claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that in the rejection of claim 10 below, Balzer teaches the specifics of the prioritization of information, while this information can be provided/sent to the weights/priority information as taught by Liebinger.

Claim Objections
Claims 10 and 19 are objected to because of the following informalities: 
Claim 10 Line 10, “assigning a new priority…” should be corrected to --assign a new priority…-- for grammatical consistency.
Claim 19 Line 8, “assigning a new priority…” should be corrected to --assign a new priority…-- for grammatical consistency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-8, 10, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0130894, hereinafter Kim; already of record in the IDS), in view of Balzer et al. (US 2019/0035267, hereinafter Balzer; already of record), further in view of Boss et al. (US 2011/0218835, hereinafter Boss), even further in view of Liebinger et al. (US 9805595, hereinafter Liebinger; already of record in the IDS).

Regarding claim 10, Kim discloses: 
A first computing device providing a local traffic service (Abstract), the first computing device comprising:
a processor (Abstract; Fig. 2 Element 104); and
a communications subsystem (Abstract; Fig. 9; Paragraph [0020]), wherein the first computing device is configured to:
…
manage the vehicle within an area associated to the local traffic service, the managing comprising sending commands to the vehicle… (Paragraph [0025], i.e. Kim discloses a module controlling vehicles with commands, e.g. controlling the throttle of a vehicle, within its designed service sector); 
detect that the vehicle is transitioning to a region of control of a second local traffic service (Abstract; Paragraphs [0031]-[0033]); and
 …
Kim does not disclose:
…
receive registration information for a vehicle, the registration comprising a vehicle identifier for the vehicle;
receive a request from the vehicle for a different priority level;
assigning a new priority level to the vehicle based on the request;
associate a priority level to the vehicle based on the registration information;
manage the vehicle within an area associated to the local traffic service, the managing comprising sending commands to the vehicle based on the new priority level associated to the vehicle;
…
provide, to a second traffic management service, priority information for the vehicle, the priority information comprising the new priority level.
However in the same field of endeavor, Balzer teaches a number of techniques for automation of traffic control devices with vehicles (Abstract) and more specifically teaches:
…
receive registration information for a vehicle, the registration comprising a vehicle identifier for the vehicle (Paragraph [0083]);
associate a priority level to the vehicle based on the registration information (Paragraph [0048] and [0083], i.e. priority level based on vehicle type as identified by a vehicle identification number (VIN), a license plate identification number, a traffic service registration number, and/or a vehicle profile identification number);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate …receive registration information for a vehicle, the registration comprising a vehicle identifier for the vehicle; associate a priority level to the vehicle based on the registration information;…, as taught by Balzer. Doing so would allow for a traffic system to coordinate priorities between individual drivers, as recognized by Balzer (Paragraphs [0001]-[0003]).

The combination of Kim and Balzer does not teach:
 …
receive a request from the vehicle for a different priority level;
assigning a new priority level to the vehicle based on the request;
manage the vehicle within an area associated to the local traffic service, the managing comprising sending [visual traffic signal commands] commands to the vehicle based on the new priority level associated to the vehicle;
…
provide, to a second traffic management service, priority information for the vehicle, the priority information comprising the new priority level.
However in the same field of endeavor, Boss teaches changing/updating of priority levels within a controllable transit system (Abstract) and more specifically:
…
receive a request from the vehicle for a different priority level (Paragraphs [0018]-[0021]);
assigning a new priority level to the vehicle based on the request (Paragraphs [0018]-[0021]);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate …receive a request from the vehicle for a different priority level; assigning a new priority level to the vehicle based on the request;…, as taught by Boss. Doing so would allow for access of an improved transit time for a user of a vehicle. 

The combination of Kim, Balzer, and Boss does not teach:
…
manage the vehicle within an area associated to the local traffic service, the managing comprising sending [visual traffic signal commands] commands to the vehicle based on the new priority level associated to the vehicle;
…
provide, to a second traffic management service, priority information for the vehicle, the priority information comprising the new priority level.
However in the same field of endeavor, Liebinger teaches a traffic flow control method (Abstract) and more specifically teaches:
…
manage the vehicle within an area associated to the local traffic service, the managing comprising sending [visual traffic signal commands] commands to the vehicle based on the new priority level associated to the vehicle (Fig. 2; Col. 7 Line 41 - Col. 8 Line 12, i.e. passing on the assigned right-of-way weights of the vehicles from a first intersection to a second intersection; Liebinger teaches managing a vehicle within an area associated to the local traffic service, the managing comprising sending [visual traffic signal commands] to the vehicle based on a priority level associated to the vehicle. Kim above discloses a module controlling vehicles with commands, e.g. controlling the throttle of a vehicle, within its designed service sector);
…
provide, to a second traffic management service, priority information for the vehicle, the new priority information comprising the priority level (Fig. 2; Col. 7 Line 41 - Col. 8 Line 12, i.e. passing on the assigned right-of-way weights of the vehicles from a first intersection to a second intersection. Balzer above teaches the specifics of the priority information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate …manage the vehicle within an area associated to the local traffic service, the managing comprising sending commands to the vehicle based on the new priority level associated to the vehicle;… provide, to a second traffic management service, priority information for the vehicle, the priority information comprising the new priority level, as taught by Liebinger. Doing so would be allow for the prioritizing of an emergency vehicle at an intersection and therefore allow for an ambulance to more quickly reach its destination, as recognized by Liebinger (Col. 8 Lines 23-35).

Regarding claim 14, the combination of Kim, Balzer, Boss, and Liebinger teaches all of the limitations of claim 10. Additionally, Kim discloses further: wherein the priority information includes routing information for the vehicle (Paragraph [0056] Lines 8-End, i.e. a navigation path including obstacles is routing information).	

Regarding claim 15, the combination of Kim, Balzer, Boss, and Liebinger teaches all of the limitations of claim 10. Additionally, Kim discloses further: wherein the first computing device is configured to provide priority information by sending a message to a master traffic service (Paragraphs [0031]-[0033]).	

Regarding claim 16, the combination of Kim, Balzer, Boss, and Liebinger teaches all of the limitations of claim 10. Additionally, Kim discloses further: configured to send a message to a traffic management service associated with the local traffic service that the vehicle has left the region of control (Paragraphs [0031]-[0033], i.e. global server 108).

Regarding claim 17, the combination of Kim, Balzer, Boss, and Liebinger teaches all of the limitations of claim 10. Additionally, Kim discloses further: wherein the first computing device is configured to detect based on a message from a master traffic service (Paragraphs [0031]-[0033], i.e. global server 108).

Regarding claim 1, the claim(s) recite analogous limitations to claim(s) 10 above, and therefore is rejected on the same premise.

Regarding claims 5-8, the claim(s) recite analogous limitations to claim(s) 14-17 above, respectively, and therefore are rejected on the same premise.

Regarding claims 19, the claim(s) recite analogous limitations to claim(s) 10 above, and therefore is rejected on the same premise. Additionally, Kim discloses further: a non-transitory computer readable medium for storing instruction code, which, when executed by a processor of a first computing device providing a local traffic service (Abstract; Fig. 1 Element 104, i.e. servers contain memory)…

Claims 2-3, 9, 11-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Balzer, Boss, and Liebinger, as applied to claims 1 and 10 above, in view of Witt et al. (US 2017/030123, hereinafter Witt; already of record in the IDS).

Regarding claim 11, the combination of Kim, Balzer, Boss, and Liebinger teaches the 
computing device of claim 10. The combination of the combination of Kim, Balzer, Boss, and Liebinger does not teach: wherein the priority information further includes a vehicle type.
However, in the same field of endeavor, Witt teaches a vehicle prioritization system 
(Abstract) and more specifically wherein the priority information further includes a vehicle type (Abstract; Paragraphs [0042] and [0046] Lines 6-7, i.e. a vehicle powertrain type is a vehicle type).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate wherein the priority information further includes a vehicle type, as taught by Witt. Doing so would aim to minimize emissions when taken into consideration the vehicle type, as recognized by Witt (Paragraph [0006]).

Regarding claim 12, the combination of Kim, Balzer, Boss, and Liebinger teaches the 
computing device of claim 10. The combination of Kim, Balzer, Boss, and Liebinger does not teach: wherein the priority information further includes a vehicle occupancy level.
However, in the same field of endeavor, Witt teaches: wherein the priority information
further includes a vehicle occupancy level (Paragraphs [0042] Line 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate wherein the priority information further includes a vehicle occupancy level, as taught by Witt. Doing so would aim to minimize emissions when taken into consideration the vehicle occupancy level, as recognized by Witt (Paragraph [0006]).

Regarding claim 18, the combination of Kim, Balzer, Boss, and Liebinger teaches the computing device of claim 10. The combination of Kim, Balzer, Boss, and Liebinger does not teach: wherein the first computing device is further configured to receive information for other vehicles from signals from the vehicle.
However, in the same field of endeavor, Witt teaches: wherein the first computing device 
is further configured receive information for other vehicles from signaling from the vehicle (Abstract; Paragraph [0064]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate wherein the first computing device is further configured to receive information for other vehicles from signals from the vehicle, as taught by Witt. Doing so would aim to minimize congestion and maximize vehicle throughput, as recognized by Witt (Paragraph [0006]).

Regarding claims 2-3 and 9, the claim(s) recite analogous limitations to claim(s) 11-12 and 18 above, respectively, and therefore are rejected on the same premise.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Balzer, Boss, and Liebinger, as applied to claims 1 and 10 above, in view of Curlander et al. (US 9547986, hereinafter Curlander; already of record in the IDS).

Regarding claim 13, the combination of Kim, Balzer, Boss, and Liebinger teaches the 
computing device of claim 10. The combination of Kim, Balzer, Boss, and Liebinger does not teach: wherein the priority information further includes a service level purchased for the vehicle.
However, in the same field of endeavor, Curlander teaches a roadway management 
system (Abstract) and more specifically wherein the priority information further includes a service level purchased for the vehicle (Abstract; Col. 3 Lines 16-27, i.e. paying user fees for priority is the priority information including a service level purchased).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim to incorporate wherein the priority information further includes a service level purchased for the vehicle, as taught by Curlander. Doing so would facilitate efficient traffic flow through roadways in a roadway network, as recognized by Curlander (Col. 1 Lines 6-14).

Regarding claims 4, the claim(s) recite analogous limitations to claim(s) 13 above, and therefore is rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663          
/SZE-HON KONG/Primary Examiner, Art Unit 3661